Citation Nr: 0614240	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-28 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for status post right knee anterior cruciate 
ligament tear construction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) in the United States Army Reserve from July 1996 to 
November 1996.  He also had additional periods ACDUTRA, 
including a period in May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in July 2002 (back disability 
and left knee disorder) and March 2003 (right knee disorder).  
  
The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The veteran sought a separate compensable evaluation for 
scarring of the right knee and an October 2003 rating action 
granted service connection for a scar and assigned a 10 
percent rating.  That was a complete grant of the benefit 
sought and an increased rating for the scar has not been 
developed for appellate review.    


FINDINGS OF FACT

1.  In statements received in December 2002 and April 2004, 
prior to promulgation of a decision in the appeal, the 
veteran requested to withdraw the claim for service 
connection for left knee disorder.  

2.  The veteran's right knee disorder has not been manifested 
by moderate recurrent subluxation or lateral instability or 
x-ray manifestations of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the claim for service 
connection for left knee disorder.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for a rating in excess of 10 percent for 
status post right knee anterior cruciate ligament tear 
construction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261, 5262, 5256, 
5257, 5258, 5259. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.



In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2002, January 
2003, and February 2003, as well as by a statement of the 
case issued during the course of the appeal.  The originating 
agency specifically informed the veteran of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to these claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims adjudicated 
below would have been different had complete VCAA notice been 
provided at an earlier time.

In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

I.  Entitlement to service connection for a left knee 
disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In statements received in December 2002 and 
April 2004, the appellant withdrew his claim for service 
connection for left knee disorder and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration of this issue.  Accordingly, the Board does not 
have jurisdiction to review this claim and it is dismissed.

II. Entitlement to an initial disability evaluation in excess 
of 10 percent for status post right knee anterior cruciate 
ligament tear construction.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  If an unlisted condition is encountered, it is rated 
under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Since the initial grant of service connection, the veteran's 
right knee disability has been assigned a 10 percent 
evaluation from August 25, 2002, then a temporary 100 percent 
evaluation following surgery, and thereafter a 10 percent 
rating from February 1, 2003.  In an appeal of an initial 
rating, consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board will thus consider entitlement to "staged 
ratings" in this case.

The veteran is currently rated under DC 5259 at 10 percent 
disabling for his right knee disability.  Under DC 5259 for 
symptomatic removal of semilunar cartilage, 10 percent is the 
maximum rating available.  38 C.F.R. § 4.71a, DC 5259.  The 
veteran has not had cartilage removed, he underwent surgery 
to repair a torn ligament.  Moreover, a higher rating under 
this diagnostic code is unwarranted as he is currently 
receiving the maximum schedular rating. 

The Board has considered other relevant criteria relating to 
the right knee.  Although a 20 percent rating is available 
under DC 5258 for symptoms of dislocated semilunar cartilage; 
this has not been demonstrated.  Therefore, consideration 
under DC 5258 is not warranted.  See 38 C.F.R. § 4.71a, DC 
5258.  

A 10 percent rating is assigned for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  A letter from C.P. 
Nolte, D.O. dated in August 2002 noted that the veteran had 
effusion, pain, and giving way.  The March 2003 VA 
examination report noted no episodes of dislocation or 
recurrent subluxation of the knee after surgery.  While there 
was mild anterior instability with mildly positive anterior 
drawer test and mild weakness of the right knee extensor 
muscle, there was no medial, lateral, or posterior 
instability of the right knee.  In any case, there is no 
showing of moderate subluxation or lateral instability to 
warrant a higher rating.  

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256.  The March 2003 VA 
examination report noted limitation of motion but also that 
the veteran's knee was stable and pain free.  The veteran's 
right knee has not appeared ankylosed and he has (as detailed 
below) displayed an ability to flex and extend.  Thus, a 30 
percent rating is not warranted under DC 5256.

There is no evidence of nonunion or malunion of the tibia and 
fibula, so evaluation under DC 5262 (which has ratings 
ranging from 10 to 40 percent) is not warranted. 38 C.F.R. § 
4.71a, DC 5262.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (August 14, 1998).

X-rays taken in March 2003 showed status post right knee 
anterior cruciate ligament reconstruction with minimal 
narrowing of the compartments and post traumatic changes of 
the anterior patella.  Neither the radiologist nor the 
examining physician diagnosed arthritis.  A note from A. L. 
Defendini, dated in July 2003, stated that early arthritis 
was expected of the right knee.  However, as arthritis has 
not been manifested on x-rays, the rating criteria pertaining 
to arthritis will not be considered.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, in this case, where the diagnostic code is not 
predicated on loss of range of motion, §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet.App. 7 (1996).  

As noted above, the veteran was assigned a 10 percent 
evaluation from August 25, 2002, then a temporary 100 percent 
evaluation from December 6, 2002 to January 31, 2003 for knee 
surgery, and thereafter a 10 percent rating from February 1, 
2003.  However, the evidence of record has not demonstrated 
that the veteran's right knee disability warrants a rating in 
excess of 10 percent for any period of time, other than the 
temporary evaluation for surgery.  See Fenderson, supra.

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, there is no evidence that the veteran has been 
hospitalized due to his disability (other than for his 
surgery).  The March 2003 VA examination report reflects that 
since late 2002, the veteran has been working as a salesman 
for which he was absent for one month for his knee surgery.  
The veteran indicated that he cannot run or play basketball.  
However, there is no objective evidence that his disability 
results in an unusual interference in his ability to work 
that is outside the scope of the rating criteria.  The 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating for right knee disability is not 
warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

The appeal as to the claim for service connection left knee 
disorder is dismissed.

Entitlement to an initial disability evaluation in excess of 
10 percent for status post right knee anterior cruciate 
ligament tear construction is denied.


REMAND

DA Form 2173 shows that the veteran had an onset of lower 
back pain after lowering a heavy box during a period of 
ACDUTRA on May 18, 2001.  There are additional medical 
records throughout May 2001 which show complaints related to 
the veteran's back.  However, other than those records, there 
is no other evidence in the record showing the status of the 
veteran's current disability.  The veteran failed to appear 
for a scheduled June 2002 VA spine examination; however, in 
his December 2002 Notice of Disagreement, the veteran 
indicated that he was unable to report to the scheduled 
examination and he believed he was being rescheduled for 
another examination.  There is no record that another VA 
examination was scheduled.  

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a VA examination to determine whether 
the veteran has a current back disorder 
and if so, the etiology of any such 
disorder .  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folder, for any back 
disability found, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
it is related to the back injury during 
active duty for training in May 2001.  

2.  Then, the RO should readjudicate the 
claim.  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


